DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendments to the claims and specification, filed on December 16, 2020, are acknowledged. Entry of amendment is accepted and made of record.
	
Response to Arguments/Remarks
2.	Applicant’s arguments, see pgs. 7-13, with respect to the allowance of the current application has been fully considered but are not persuasive at this time.

Pertaining to the Applicant’s arguments, pgs. 7-13, regarding the newly amended claim limitations to at least claim 1:
It is noted that a new combination of prior art are presented as necessitated by the amendments to at least claim 1. Particularly, the newly cited prior art reference (US 2014/0264238 A1) discloses at least the newly amended limitations of vertically aligned sidewalls in relation to the newly claimed top electrode layer, and is newly combined with the previously presented prior arts of record. All arguments directed solely to the previously presented prior art combinations are therefore moot.


Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claims 1-16 and 18 are objected to because of the following informalities:

5.	Claim 1 recites in line 12 “wherein top electrode layer is composed of” which should recite “wherein the top electrode layer is composed of” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.
	All claims depending on claim 1 incorporate the same issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-2, 4-5, and 13-15 are rejected under 35 U.S.C. 103 as obvious over Chiang et al. (US 2010/0243983 A1), hereinafter as Chiang, in view of Kumar et al. (US 2013/0217200 A1), hereinafter as Kumar, in view of Jo (US 2014/0264238 A1).

7.	Regarding Claim 1, Chiang discloses a resistive random access memory (ReRAM) device (see Figs. 1 & 3E, and see [0020] “ReRAM memory element”) comprising:
a bottom electrode layer (see Fig. 3E element 304, see [0038] “The electrode 304 is a conductive layer (e.g. one of the layers 108) in the memory element 102, and may comprise any electrode material such as … tungsten”) composed of a metal selected from tungsten (W) and molybdenum (Mo) located on a surface of a substrate (see Fig. 3E and [0040] “The electrode 304 can be formed on a substrate”);
a resistive switching element (see Fig. 3E element 306, see [0038] “metal oxide layer 306”) located on a surface of the bottom electrode layer (see Fig. 3E); 
a top electrode layer (see Fig. 3E element 316, see [0057] “The electrode 316 can be any appropriate electrode material, for example … tungsten, tungsten nitride”) composed of nitride of the metal or the metal located on a surface of resistive switching element (see Fig. 3E), wherein an interface between the bottom electrode layer and the resistive switch element and an interface between the top electrode layer and the resistive switching element are sharp (see Fig. 3E sharp interfaces between elements 304 & 306 and between elements 316 & 306 with each respective element 304, 306, and 316 having respectively defined material;

Particularly, the Applicant’s method of sputtering to form the resistive switching element 14 (Applicant’s [0027]), and sputtering to form the second top electrode layer 16 (Applicant’s [0031]) is a process which ejects particles of a solid material (in this instance Tungsten or Molybdenum) and the energy with which the particles are ejected in addition to the energy provided by the temperature and low resistance from a vacuum causes the ejected particles to travel and land on a surface at which it is deposited – depending on the energy and angle with which the particles travel, one or more particles may be embedded at a depth beneath an interface of the two different materials and there may be varying degrees of uneven portions of the interface at an atomic level. In light of the specification and without reading limitations of the specification into the claims, the Examiner determines that “sharp” does not indicate a particular shape or structure of the interface but rather that the interface is defined by the boundary at which the two different material are meeting each other.
Moreover, see Chiang [0040] “The electrode 304 can be … tungsten, tungsten nitride … formed using PVD … Other processing techniques, such as … plasma enhanced ALD (PEALD) … can also be used to deposit the electrode 304.” and see [0042] “the metal oxide layer 306 is formed … For example, the metal oxide layer 306 may be a 5-500 Å hafnium oxide layer formed using reactive sputtering … Other deposition techniques, such as PLD, CVD, PECVD, PEALD, or evaporation can also be used.” The material of the bottom electrode, top electrode, and metal oxide can be formed by sputtering / PVD – also, ,
and another top electrode layer located on the top electrode layer (see Figs. 1 & 3E element 104, see [0058] “Another signal line 104, for example, a tungsten signal line, can also be deposited over the electrode 316.”), wherein top electrode layer is composed of a nitride of the metal, and the another top electrode layer is composed of the metal (see [0057] “The electrode 316 can be any appropriate electrode material, for example … tungsten, tungsten nitride”, and see [0058] “Another signal line 104, for example, a tungsten signal line, can also be deposited over the electrode 316.”), and wherein the bottom electrode layer has outermost sidewalls that are vertically aligned to outermost sidewalls of each of the resistive switching element, the top electrode layer (see Figs. 1 & 3E outermost sidewalls of elements 304, 306, and 316 are vertically aligned).
	Chiang does not appear to explicitly disclose the resistive switching element is composed of an oxide of the metal; the another top electrode layer located on an entirety of the topmost surface of the top electrode layer, the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of the another top electrode layer.
	Kumar discloses the resistive switching element is composed of an oxide of the metal (see Fig. 2A resistive switching element 22 and [0040] “Metal oxide 22 may be formed from a metal oxide such as a transition metal oxide, e.g., … tungsten-based”, also see [0032] “For example, sublayers 22A and 22B may be formed by oxidizing a conductive layer 24”, and see [0039] “Examples of materials that may be used to form electrodes 20 and 24 include metals (e.g., refractory or transition metals)” tungsten is a refractory or transition metal).

	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the resistive switching element is composed of an oxide of the metal as taught by Kumar as the resistive switching element is composed of an oxide of the metal of Chiang because the combination provides improved non-volatile switching behavior (including but not limited to yield and stability), an electrode layer that is thermally stable (e.g. does not agglomerate, de-wet, delaminate, etc.) and does not negatively react with the metal oxide during subsequent processing steps, an electrode layer that is thermally stable (e.g. does not agglomerate, de-wet, delaminate, etc.) and does not negatively react with the metal oxide during subsequent processing steps, and can potentially eliminate the need to change process chambers between the operations used to form the electrode and the operations used to form metal oxide layer (see Kumar [0042-0045]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known metal oxide resistive switching material in a similar device for another to obtain predictable results of a resistive switching material made of tungsten oxide which is capable of having two or more stable states with different resistances (see Kumar [0028]).
	Chiang and Kumar do not appear to explicitly disclose the another top electrode layer located on an entirety of the topmost surface of the top electrode layer, the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of the another top electrode layer.
	Jo discloses the another top electrode layer located on an entirety of the topmost surface of the top electrode layer (see Fig. 5 the another top electrode layer element 102 located on an entirety of a topmost surface of the top electrode layer element 502), the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of each of the resistive switching element, the top electrode layer, and the another top electrode layer (see Fig. 5 the bottom electrode layer element 402 has outermost sidewalls that are vertically aligned to outermost sidewalls of each of the resistive switching element 104, the top electrode layer element 502, and the another top electrode layer 102; see [0034-0035] and [0059]).
	The vertically aligned outermost sidewalls of the corresponding elements as taught by Jo is incorporated as vertically aligned outermost sidewalls of the corresponding elements of Chiang and Kumar. The combination discloses the another top electrode layer located on an entirety of the topmost surface of the top electrode layer, the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of the another top electrode layer (see Chiang Fig. 3E elements 104 and 106 combined to have vertically aligned outermost sidewalls as elements 102, 304, 306, 316 in the same fashion as seen in Chiang Fig. 1 and the another top electrode layer is on an entirety of the topmost surface of the top electrode layer).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the another top electrode layer located on an entirety of the topmost surface of the top electrode layer, the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of the another top electrode layer as taught by Jo as the another top electrode layer located on an entirety of the topmost surface of the top electrode layer, the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of the another top electrode layer of Chiang and Kumar because the combination provides protection to the bottom electrode layer and top electrode layer that in direct contact with the switching element of each memory element, and the increased contact area provides better electrical contact such as to better prevent disconnection of an electrical signal over time;


8.	Regarding Claim 2, Chiang and Kumar and Jo disclose the ReRAM device of Claim 1, wherein the resistive switching element comprises a single layer (see Kumar [0031] “Metal oxide layer 22 may be formed from a single layer of material or from multiple sublayers of material.” Selected as one single layer; also Chiang [0041] “The metal oxide layer 306 may include one or more layers of metal oxide material” Selected as one single layer).

9.	Regarding Claim 4, Chiang and Kumar and Jo disclose the ReRAM device of Claim 1, wherein the metal that provides each of the bottom electrode layer, the resistive switching element, and the top electrode layer is tungsten (W) (see Chiang [0038 & 0057] and Kumar [0040], the bottom electrode layer, the resistive switching element, and the top electrode layer contain tungsten).

10.	Regarding Claim 5, Chiang and Kumar and Jo disclose the ReRAM device of Claim 4, wherein the resistive switching element is composed of an oxide of tungsten (see Kumar [0040] “Metal oxide 22 may be formed from a metal oxide such as a transition metal oxide, e.g., … tungsten-based”).


Claim 13, Chiang and Kumar and Jo disclose the ReRAM device of Claim 1, wherein the top electrode layer is composed of the metal (see Chiang Fig. 3E element 316, see [0057] “The electrode 316 can be any appropriate electrode material, for example … tungsten, tungsten nitride” Selected as tungsten).

12.	[Hong et al. (US 2013/0034947 A1), hereinafter as Hong, is utilized herein as evidence]
13.	Regarding Claim 14, Chiang and Kumar and Jo disclose the ReRAM device of Claim 1, wherein the top electrode layer is composed of a nitride of the metal (see Chiang Fig. 3E element 316, see [0057] “The electrode 316 can be any appropriate electrode material, for example … tungsten, tungsten nitride” Selected as tungsten nitride;
Also, see evidentiary reference Hong [0051] “Lower electrode 220 and upper electrode 240 may contain different materials.”).

14.	Regarding Claim 15, Chiang and Kumar and Jo disclose the ReRAM device of Claim 1, wherein the substrate is composed of a semiconductor material having semiconducting properties (see Chiang [0040] “The electrode 304 can be formed on a substrate, for example, a silicon substrate”).

15.	Regarding Claim 18, Chiang and Kumar and Jo disclose the ReRAM device of Claim 1, wherein the resistive switching element has a first surface that is in direct physical contact with a surface of the bottom electrode layer, and a second surface, opposite the first surface, that is in direct physical contact with a surface of the top electrode layer (see Chiang Figs. 1 & 3E resistive switching element 306 has a first bottom surface that is in direct physical contact with a top surface of the bottom electrode layer element 304, and the resistive switching element 306 has a second top surface, opposite .

16.	Claim 16 is rejected under 35 U.S.C. 103 as obvious over Chiang et al. (US 2010/0243983 A1), hereinafter as Chiang, in view of Kumar et al. (US 2013/0217200 A1), hereinafter as Kumar, in view of Kumar et al. (US 2008/0185567 A1), hereinafter as Kumar (2008), in view of Jo (US 2014/0264238 A1).

17.	Regarding Claim 16, Chiang and Kumar and Jo disclose the ReRAM device of Claim 1.
Chiang and Kumar and Jo do not disclose wherein the substrate is composed of glass or a dielectric material.
Kumar (2008) discloses wherein the substrate is composed of glass or a dielectric material (see [0067] “Resistive switching memory elements may be formed on any suitable substrate … substrates that may be used include … substrates formed of glass or other amorphous materials, etc.”).
The substrate material composed of glass or a dielectric as taught by Kumar (2008) is incorporated as a substrate material composed of glass or a dielectric of Chiang and Kumar.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the substrate is composed of glass or a dielectric material as taught by Kumar (2008) as wherein the substrate is composed of glass or a dielectric material of Chiang and Kumar and Jo because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known substrate material of a similar device to obtain predictable results of a glass or a dielectric material substrate which provides support for resistive switching memory elements formed on the substrate (see Kumar (2008) [0067] “a substrate formed from a wafer of crystalline silicon … substrates formed of glass” The two material are listed as alternatives; see Chiang [0040] “silicon substrate”)
Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as obvious over Chiang et al. (US 2010/0243983 A1), hereinafter as Chiang, in view of Kumar et al. (US 2013/0217200 A1), hereinafter as Kumar, in view of Jo (US 2014/0264238 A1), in view of Lai et al. (US 9,425,391 B1), hereinafter as Lai

19.	Regarding Claim 3, Chiang and Kumar and Jo disclose the ReRAM device of Claim 1, wherein the resistive switching element comprises a plurality of regions stacked one atop the other (see Chiang [0041] “The metal oxide layer 306 may include one or more layers of metal oxide material” Selected as more than one layer.).
Chiang and Kumar and Jo do not disclose wherein the metal content within each region decreases from bottom to top.
Lai discloses wherein the metal content within each region decreases from bottom to top (see Figs. 1-8 resistive switching element 170, between bottom electrode element 131 and top electrode element 185;
See Column 4 lines 1-27, particularly “The first and second interlayer conductors (e.g. 131, 132) … may be comprised of, for example, one or more elements selected from the group consisting of Ti, W, Mo”, “the first and second interlayer conductors can consist essentially of a transition metal, and the metal oxide layer can comprise an oxide of the transition metal”, “the metal oxide layer may comprise one or more tungsten-oxygen compounds (WOx), such as one or more of WO3, W2O5, WO2. The metal oxide layer can have a graded profile including WO3, W2O5 and WO2 such that the oxygen ratio in the metal oxide layer decreases from the first opening (e.g. 161) towards the first interlayer conductor (e.g. 131)”
The oxygen ratio in WO3 is 3:1, in W2O5 is 5:2, and in WO2 is 2:1 which is in decreasing order for the oxygen content from element 161 towards element 131 – this means that from the bottom 2 is 1:2, in W2O5 is 2:5, and in WO3 is 1:3 which is in decreasing order).
The resistive switching element material having a graded profile as taught by Lai is incorporated as the resistive switching element material having a graded profile of Chiang and Kumar and Jo.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the metal content within each region decreases from bottom to top as taught by Lai as wherein the metal content within each region decreases from bottom to top of Chiang and Kumar and Jo because the combination allows the metal oxide layer to be programmable to at least two resistance states (see Lai Column 4 lines 19-21), and the graded layer provides less abrupt layer interface and electrical switching properties from the decreasing metal content from the bottom to top which improves switching behavior (see Kumar [0042] “It has been found that improved non-volatile switching behavior (including but not limited to yield and stability) can be achieved when the first electrode 24 or second electrode 20 forms an ohmic contact with metal oxide 22.”); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known tungsten oxide resistive switching element material for another tungsten oxide resistive switching element material which is graded to obtain predictable results of a resistive switching element material which can be programmable to at least two resistive states (see Lai Column 4 lines 19-21; also see Kumar [0067] “Metal oxide layer 22 may be formed from a non-stoichiometric material MexOy” and “Particularly suitable metal oxides … WxOy-” and see [0068] “the concentrations of the materials in layer 22 (e.g., the metal and/or the dopant) may be varied continuously, so that one layer runs into the next without any abrupt interfaces.”);).



Claim 6, Chiang and Kumar and Jo disclose the ReRAM device of Claim 5.
Chiang and Kumar and Jo do not explicitly disclose wherein resistive switching element is composed of WO2, W2O5, or WO3.
Lai discloses wherein resistive switching element is composed of WO2, W2O5, or WO3 (see Figs. 1-8 resistive switching element 170, between bottom electrode element 131 and top electrode element 185;
See Column 4 lines 1-27, particularly “The first and second interlayer conductors (e.g. 131, 132) … may be comprised of, for example, one or more elements selected from the group consisting of Ti, W, Mo”, “the first and second interlayer conductors can consist essentially of a transition metal, and the metal oxide layer can comprise an oxide of the transition metal”, “the metal oxide layer may comprise one or more tungsten-oxygen compounds (WOx), such as one or more of WO3, W2O5, WO2.”
The resistive switching element is selected as one of WO3, W2O5, or WO2).
The resistive switching element material selected as one of WO3, W2O5, WO2 as taught by Lai is incorporated as the resistive switching element material selected as one of WO3, W2O5, WO2 of Chiang and Kumar and Jo.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein resistive switching element is composed of WO2, W2O5, or WO3 as taught by Lai as wherein resistive switching element is composed of WO2, W2O5, or WO3 of Chiang and Kumar and Jo because the combination allows the metal oxide layer to be programmable to at least two resistance states (see Lai Column 4 lines 19-21); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known tungsten oxide resistive switching element material for another tungsten oxide resistive switching element material to obtain predictable results of a resistive switching element material which can be programmable to at least two resistive states (see Lai Column 4 lines 19-21; also see Kumar [0067] xOy” and “Particularly suitable metal oxides … WxOy-” and see [0031] “Metal oxide layer 22 may be formed from a single layer of material or from multiple sublayers of material.” Selected as one single layer.).

21.	Regarding Claim 7, Chiang and Kumar and Jo disclose the ReRAM device of Claim 7.
Chiang and Kumar and Jo do not disclose wherein the resistive switching element comprises, from bottom to top, a first region composed of WO2, a second region composed of W2O5, and a third region composed of WO3.
Lai discloses wherein the resistive switching element comprises, from bottom to top, a first region composed of WO2, a second region composed of W2O5, and a third region composed of WO3 (see Figs. 1-8 resistive switching element 170, between bottom electrode element 131 and top electrode element 185;
See Column 4 lines 1-27, particularly “The first and second interlayer conductors (e.g. 131, 132) … may be comprised of, for example, one or more elements selected from the group consisting of Ti, W, Mo”, “the first and second interlayer conductors can consist essentially of a transition metal, and the metal oxide layer can comprise an oxide of the transition metal”, “the metal oxide layer may comprise one or more tungsten-oxygen compounds (WOx), such as one or more of WO3, W2O5, WO2. The metal oxide layer can have a graded profile including WO3, W2O5 and WO2 such that the oxygen ratio in the metal oxide layer decreases from the first opening (e.g. 161) towards the first interlayer conductor (e.g. 131)”
From the bottom element 131 to the top element 161 a first region composed of WO2, a second region composed of W2O5, and a third region composed of WO3).
The resistive switching element material comprises, from bottom to top, a first region composed of WO2, a second region composed of W2O5, and a third region composed of WO3 as taught by Lai is 2, a second region composed of W2O5, and a third region composed of WO3of Chiang and Kumar and Jo.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the resistive switching element comprises, from bottom to top, a first region composed of WO2, a second region composed of W2O5, and a third region composed of WO3 as taught by Lai as wherein the resistive switching element comprises, from bottom to top, a first region composed of WO2, a second region composed of W2O5, and a third region composed of WO3 of Chiang and Kumar and Jo because the combination allows the metal oxide layer to be programmable to at least two resistance states (see Lai Column 4 lines 19-21), and the graded layer provides less abrupt layer interface and electrical switching properties from the decreasing metal content from the bottom to top which improves switching behavior (see Kumar [0042] “It has been found that improved non-volatile switching behavior (including but not limited to yield and stability) can be achieved when the first electrode 24 or second electrode 20 forms an ohmic contact with metal oxide 22.”); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known tungsten oxide resistive switching element material for another tungsten oxide resistive switching element material which is graded to obtain predictable results of a resistive switching element material which can be programmable to at least two resistive states (see Lai Column 4 lines 19-21; also see Kumar [0067] “Metal oxide layer 22 may be formed from a non-stoichiometric material MexOy” and “Particularly suitable metal oxides … WxOy-” and see [0068] “the concentrations of the materials in layer 22 (e.g., the metal and/or the dopant) may be varied continuously, so that one layer runs into the next without any abrupt interfaces.”);).

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Chiang et al. (US 2010/0243983 A1), hereinafter as Chiang, in view of Kumar et al. (US 2013/0217200 A1), hereinafter as Kumar, in view of Jo (US 2014/0264238 A1), in view of Kuse et al. (US 2010/0258782 A1), hereinafter as Kuse. 

23.	Regarding Claim 8, Chiang and Kumar and Jo disclose the ReRAM device of Claim 4.
Chiang and Kumar and Jo do not disclose wherein the top electrode layer is composed of WNX wherein 0.5<x<2.
Kuse discloses wherein the top electrode layer is composed of WNX wherein 0.5<x<2 (see Figs. 2A-2B and [0031] “The electrodes 206 and 208 can be … metal nitrides (e.g. … WN” In this case WNx where x is 1 which is between 0.5 and 2).
The exact tungsten nitride material of Kuse is incorporated as the exact tungsten nitride material of Chiang and Kumar and Jo for the top electrode layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the top electrode layer is composed of WNX wherein 0.5<x<2 as taught by Kuse as wherein the top electrode layer is composed of WNX wherein 0.5<x<2 of Chiang and Kumar and Jo because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known tungsten nitride top electrode layer material for another tungsten nitride top electrode layer in a similar to device to obtain a top electrode layer of tungsten nitride with the chemical compound WN which provides a conductive top electrode for application of a positive or negative voltage in controlling the current direction of the resistive memory (see Kuse [0025] and see Chiang [0057] “The electrode 316 can be any appropriate electrode material, for example … tungsten nitride”).

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as obvious over Chiang et al. (US 2010/0243983 A1), hereinafter as Chiang, in view of Pramanik (US 2013/0023105 A1), in view of Jo (US 2014/0264238 A1).
[Hong et al. (US 2013/0034947 A1), hereinafter as Hong, is utilized herein as evidence]

25.	Regarding Claim 1, Chiang discloses a resistive random access memory (ReRAM) device (see Figs. 1 & 3E, and see [0020] “ReRAM memory element”) comprising:
a bottom electrode layer (see Fig. 3E element 304, see [0038] “The electrode 304 is a conductive layer (e.g. one of the layers 108) in the memory element 102, and may comprise any electrode material such as … molybdenum nitride” Selected as molybdenum nitride) comprising a metal selected from tungsten (W) and molybdenum (Mo) located on a surface of a substrate (see Fig. 3E and [0040] “The electrode 304 can be formed on a substrate”);
a resistive switching element (see Fig. 3E element 306, see [0038] “metal oxide layer 306 may include … molybdenum oxide” Selected as molybdenum oxide) composed of an oxide of the metal located on a surface of the bottom electrode layer (see Fig. 3E); 
a top electrode layer (see Fig. 3E element 316, see [0057] “The electrode 316 can be any appropriate electrode material, for example … molybdenum nitride” Selected as molybdenum nitride) composed of nitride of the metal or the metal located on a surface of resistive switching element (see Fig. 3E), wherein an interface between the bottom electrode layer and the resistive switch element and an interface between the top electrode layer and the resistive switching element are sharp (see Fig. 3E sharp interfaces between elements 304 & 306 and between elements 316 & 306 where element 304 has a different material from element 306, and element 306 has a different material from element 316;

Particularly, the Applicant’s method of sputtering to form the resistive switching element 14 (Applicant’s [0027]), and sputtering to form the second top electrode layer 16 (Applicant’s [0031]) is a process which ejects particles of a solid material (in this instance Tungsten or Molybdenum) and the energy with which the particles are ejected in addition to the energy provided by the temperature and low resistance from a vacuum causes the ejected particles to travel and land on a surface at which it is deposited – depending on the energy and angle with which the particles travel, one or more particles may be embedded at a depth beneath an interface of the two different materials and there may be varying degrees of uneven portions of the interface at an atomic level. In light of the specification and without reading limitations of the specification into the claims, the Examiner determines that “sharp” does not indicate a particular shape or structure of the interface but rather that the interface is defined by the boundary at which the two different material are meeting each other.
Moreover, see Chiang [0040] “The electrode 304 can be … tungsten, tungsten nitride … formed using PVD … Other processing techniques, such as … plasma enhanced ALD (PEALD) … can also be used to deposit the electrode 304.” and see [0042] “the metal oxide layer 306 is formed … For example, the metal oxide layer 306 may be a 5-500 Å hafnium oxide layer formed using reactive sputtering … Other deposition techniques, such as PLD, CVD, PECVD, PEALD, or evaporation can also be used.” The material of the bottom electrode, top electrode, and metal oxide can be formed by sputtering / PVD – also, , and
another top electrode layer located on the top electrode layer (see Figs. 1 & 3E element 104, see [0058] “Another signal line 104, for example, a tungsten signal line, can also be deposited over the electrode 316.”), wherein top electrode layer is composed of a nitride of the metal, and the another top electrode layer is composed of the metal (see [0057] “The electrode 316 can be any appropriate electrode material, for example … tungsten, tungsten nitride”, and see [0058] “Another signal line 104, for example, a tungsten signal line, can also be deposited over the electrode 316.”), wherein the bottom electrode layer has outermost sidewalls that are vertically aligned to outermost sidewalls of each of the resistive switching element, the top electrode layer (see Figs. 1 & 3E outermost sidewalls of elements 304, 306, and 316 are vertically aligned).
	Chiang does not disclose the bottom electrode layer is composed of the metal; the another top electrode layer located on an entirety of the topmost surface of the top electrode layer, the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of the another top electrode layer.
	Pramanik discloses the bottom electrode layer is composed of molybdenum (see Figs. 2-3 bottom electrode element 220, and see [0032] “Exemplary metal-based electrode materials or non-silicon based materials for electrode 220 include … molybdenum, molybdenum nitride,”).
	The bottom electrode layer material molybdenum of Pramanik is incorporated as the bottom electrode layer material molybdenum of Chiang. The combination discloses the bottom electrode layer is composed of the metal (The metal material of Chiang is molybdenum).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the bottom electrode layer is composed of molybdenum as taught by  composed of molybdenum of Chiang, wherein the combination discloses the bottom electrode layer is composed of the metal because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known bottom electrode layer material in a similar device for another to obtain predictable results of a conductive bottom electrode layer material made of molybdenum for application of a positive or negative voltage in controlling the current direction of the resistive memory (also see Pramanik [0032] molybdenum and molybdenum nitride are listed as alternative material; also, see evidentiary reference Hong [0051] “Lower electrode 220 and upper electrode 240 may contain different materials.”).
	Chiang and Pramanik do not appear to explicitly disclose the another top electrode layer located on an entirety of the topmost surface of the top electrode layer, the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of the another top electrode layer.
	Jo discloses the another top electrode layer located on an entirety of the topmost surface of the top electrode layer (see Fig. 5 the another top electrode layer element 102 located on an entirety of a topmost surface of the top electrode layer element 502), the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of each of the resistive switching element, the top electrode layer, and the another top electrode layer (see Fig. 5 the bottom electrode layer element 402 has outermost sidewalls that are vertically aligned to outermost sidewalls of each of the resistive switching element 104, the top electrode layer element 502, and the another top electrode layer 102; see [0034-0035] and [0059]).
	The vertically aligned outermost sidewalls of the corresponding elements as taught by Jo is incorporated as vertically aligned outermost sidewalls of the corresponding elements of Chiang and Pramanik. The combination discloses the another top electrode layer located on an entirety of the the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of the another top electrode layer (see Chiang Fig. 3E elements 104 and 106 combined to have vertically aligned outermost sidewalls as elements 102, 304, 306, 316 in the same fashion as seen in Chiang Fig. 1 and the another top electrode layer is on an entirety of the topmost surface of the top electrode layer).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the another top electrode layer located on an entirety of the topmost surface of the top electrode layer, the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of the another top electrode layer as taught by Jo as the another top electrode layer located on an entirety of the topmost surface of the top electrode layer, the bottom electrode layer that has outermost sidewalls that are vertically aligned to outermost sidewalls of the another top electrode layer of Chiang and Pramanik because the combination provides protection to the bottom electrode layer and top electrode layer that in direct contact with the switching element of each memory element, and the increased contact area provides better electrical contact such as to better prevent disconnection of an electrical signal over time;
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known width of the layers with respect to each other in a similar device to obtain predictable results of sidewalls which are aligned instead of non-aligned (see Jo Fig. 5 and at least [0034-0035 & 0059] and see Chiang Fig. 1 shows sidewalls of element 104 aligned with sidewalls of elements 102 compared to sidewalls which are non-aligned as seen in Figs. 3A-E).


Claim 9, Chiang and Pramanik and Jo disclose the ReRAM device of Claim 1, wherein the metal that provides each of the bottom electrode layer, the resistive switching element, and the top electrode layer is molybdenum (Mo) (see Chiang [0038 & 0057] the bottom electrode layer, the resistive switching element, and the top electrode layer contain molybdenum).

27.	Regarding Claim 10, Chiang and Pramanik and Jo disclose the ReRAM device of Claim 9, wherein resistive switching element is composed of an oxide of molybdenum (see Chiang Fig. 3E element 306, see [0038] “metal oxide layer 306 may include … molybdenum oxide” Selected as molybdenum oxide).

28.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Chiang et al. (US 2010/0243983 A1), hereinafter as Chiang, in view of Pramanik (US 2013/0023105 A1), in view of Jo (US 2014/0264238 A1), in view of Barabash et al. (US 2014/0183432 A1), hereinafter as Barabash.

29.	Regarding Claim 11, Chiang and Pramanik and Jo disclose the ReRAM device of Claim 10.
Chiang and Pramanik and Jo do not disclose wherein the resistive switching element is composed of MoOx wherein 2<y<3.
Barabash discloses wherein the resistive switching element is composed of MoOx wherein 2<y<3 (see [0058] “Resistive memory devices using molybdenum oxide based material as switching elements are provided. Molybdenum oxide (MoOx) occurs in a number of different phases, from molybdenum dioxide (MoO2) to molybdenum trioxide (MoO3), and many so-called Magneli phases in between.”).

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the resistive switching element is composed of MoOx wherein 2<y<3 as taught by Barabash as wherein the resistive switching element is composed of MoOx wherein 2<y<3 of Chiang and Pramanik and Jo because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known molybdenum oxide resistive switching element material for another molybdenum oxide resistive switching element material in a similar device to obtain predictable results of a MoOx wherein 2<y<3 which is capable of having two or more stable states with different resistances (see Barabash [0039 & 0064]).

30.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over Chiang et al. (US 2010/0243983 A1), hereinafter as Chiang, in view of Pramanik (US 2013/0023105 A1), in view of Jo (US 2014/0264238 A1), in view of Kuse et al. (US 8,975,613 B1), hereinafter as Kuse.

31.	Regarding Claim 12, Chiang and Pramanik and Jo disclose the ReRAM device of Claim 9.
Chiang and Pramanik and Jo do not disclose wherein the top electrode layer is composed of MoNx, wherein 0.5<x<3.
	Kuse discloses wherein the top electrode layer is composed of MoNx, wherein 0.5<x<3 (see Fig. 2 top electrode element 208 and Column 4 lines 42-44 “The electrodes 206 and 208 can be metals, metal oxides, or metal nitrides (e.g. Pt, Ru, RuO.sub.2, Ir, IrO.sub.2, TiN, W, TaN, MoN, MoOx)” Selected as MoN, in this case x is 1 which is greater than 0.5 and less than 3).

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the top electrode layer is composed of MoNx, wherein 0.5<x<3 as taught by Kuse as wherein the top electrode layer is composed of MoNx, wherein 0.5<x<3 of Chiang and Chiang and Pramanik and Jo because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known molybdenum nitride top electrode material for another molybdenum nitride top electrode material in a similar device to obtain predictable results of a MoNx, wherein 0.5<x<3 for application of a positive or negative voltage in controlling the current direction of the resistive memory (see Kuse Column 3 lines 38-55).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL PARK/Examiner, Art Unit 2818